EXHIBIT 10.3


COMMERCIAL METALS COMPANY


PERFORMANCE AWARD AGREEMENT
    


%%FIRST_NAME%-% %%LAST_NAME%-%
(the “Participant”)


has been granted a Performance Award (the “Award”), which is described in this
Award Agreement (the “Agreement”) in accordance with Section 4 of the Commercial
Metals Company (the “Company”) 2013 Long-Term Equity Incentive Plan (the
“Plan”). The “Date of Grant” is %%OPTION_DATE%-%. The Performance Period is
three years, being September 1, 2018 to August 31, 2021 (the “Performance
Period”).


This Agreement is subject to the terms and conditions of the Plan, and the terms
of the Plan shall control in the event any provision of this Agreement is
inconsistent with and not permitted pursuant to the provisions of the Plan. The
capitalized terms used but not defined in this Agreement that are defined in the
Plan shall have the meanings assigned to them in the Plan.


1.    Performance Award. This Award is a stock-settled award based on
achievement of performance goals and objectives set forth in this Agreement,
which at the Target level of performance shall entitle the Participant to
%%TOTAL_SHARES_GRANTED%-% units (“Units”), each of which shall represent the
right to receive a share of Common Stock.


a.    Vesting; Timing of Delivery of Shares.


(i)    Performance Vesting. Subject to the remainder of this Agreement, the
Award shall vest on the last day of the Performance Period, subject to the
Participant remaining actively employed by and providing services to the Company
or a Subsidiary on such date and based upon achievement of the performance goals
and objectives during the Performance Period as described on the Schedule
attached hereto, which is by this reference made a part hereof.


Notwithstanding the attainment of the performance goals and objectives or
anything herein to the contrary, the Compensation Committee of the Board of
Directors for the Company (“Committee”) shall have the sole and absolute
discretion to reduce the number of shares of Common Stock that would otherwise
be delivered to the Participant or to decide that no shares shall vest. The
Company shall not settle the Award, unless and until the Committee has certified
that the applicable performance goals and objectives have been satisfied, which
certification shall occur as soon as practicable following the last day of the
Performance Period.


In the event of vesting of the Award pursuant to this Section 1.a.(i), the
Company shall deliver to the Participant (or the Participant’s personal
representative) as soon as practical after the last day of the Performance
Period, but in no event later than 60 days following such date, the number of
shares of Common Stock equal to the number of Units of the Performance Award
which have become vested.


(ii)    Accelerated Vesting Upon Death or Termination of Service Due to Total
and Permanent Disability. Notwithstanding Section 1.a.(i), in the event of the
Participant’s (A) death or (B) Termination of Service as a result of Total and
Permanent Disability (other than a Qualifying Termination under Section
1.a.(iii)), the Award shall vest, with the vested


1



--------------------------------------------------------------------------------




value to be determined at the end of the Performance Period by multiplying the
total number of Units that would be vested based on actual Company performance
during the Performance Period, determined in accordance with Section 1.a.(i), by
a fraction, the numerator of which is the number of days from the Date of Grant
to the date of such event, and the denominator of which is the number of days in
the full Performance Period. Such pro rata vested Award shall be settled not
later than 60 days following the end of the Performance Period.


(iii)    Accelerated Vesting Upon Qualifying Termination. Notwithstanding
Section 1.a.(i), the Award shall automatically and immediately become vested as
of the Participant’s (A) Termination of Service as a result of Total and
Permanent Disability, (B) Qualifying Retirement or (C) Termination of Service by
the Company or a Subsidiary without Cause or by the Participant for Good Reason,
in each case within 24 months after the occurrence of a Change in Control which
is also a “change in control event” under Treasury Regulation Section
1.409A-3(i)(5) (a “Qualifying Termination”) in accordance with this Section
1.a.(iii). The number of Units vesting as the result of a Qualifying Termination
shall be equal to the number determined in accordance with the attached Schedule
A, assuming achievement of the performance goals at the Target level through the
end of the Performance Period. The vested Award shall be settled not later than
60 days following the date of the Qualifying Termination.


(iv)    Continued Vesting in the Event of a Qualifying Retirement.
Notwithstanding anything in this Section 1.a. to the contrary, in the event of
the Participant’s Qualifying Retirement (other than a Qualifying Termination),
the Award shall continue to vest and become payable as set forth in Section
1.a.(i) subject to the Participant’s compliance with the Restrictive Covenants.
Notwithstanding the foregoing, the Committee shall have the sole authority to
determine whether a Termination of Service is a Qualifying Retirement for the
purposes of Section 1.a. As an inducement to the Company to continue vesting the
Award in accordance with this Section 1.a.(iv), the Participant represents to,
and covenants with or in favor of, the Company that the Participant will comply
with all of the restrictive covenants set out in Attachment A to this Agreement
(the “Restrictive Covenants”), which Attachment A shall be considered a part of
this Agreement, as a condition to the continuation of vesting of the Award
following a Qualifying Retirement. Such Restrictive Covenants shall be in
addition to, and not in lieu of, any other restrictive covenants to which the
Participant may be subject under the terms of an employment agreement with the
Company or otherwise.


(v)    Delivery of Shares of Common Stock After Vesting Due to Death or
Termination of Service Due to Total and Permanent Disability. In the event of
vesting of the Award pursuant to Section 1.a.(ii), the Company shall deliver to
the Participant (or the Participant’s personal representative) shares of Common
Stock equal to the number of vested Units. Such delivery shall occur not later
than 60 days following the last day of the Performance Period.


(vi)    Delivery of Shares of Common Stock After Vesting Due to Qualifying
Termination. In the event of vesting of the Award pursuant to Section 1.a.(iii),
the Company shall deliver to the Participant shares of Common Stock equal to the
number of vested Units. Such delivery shall occur as soon as practical following
the occurrence of a Qualifying Termination, but in no event later than 60 days
after such date.




2



--------------------------------------------------------------------------------




b.    Forfeiture of Award. Any portion of the Award that does not become vested
and payable in shares of Common Stock in accordance with Section 1 shall be
forfeited on the earlier of the date of the Participant’s Termination of Service
or the last day of the Performance Period.


2.    Definitions. For purposes of this Agreement, the following terms shall
have the meaning set forth below:


“Cause” means (A) material misappropriation with respect to the business or
assets of the Company; (B) persistent refusal or willful failure constituting
gross dereliction by the Participant to substantially perform the Participant’s
duties and responsibilities to the Company, which continues after the
Participant receives written notice from the Company of such refusal or failure
and which is not remedied by the Participant within thirty (30) days following
receipt of the Company’s written notice; (C) conviction of a felony or crime
involving fraud, dishonesty or moral turpitude; or (D) the use of drugs or
alcohol that interferes materially with the Participant’s performance of his or
her duties.


“Good Reason” means the occurrence, without the Participant’s written consent,
of any of the following conditions or events: (A) the material failure to
maintain the Participant in the office or position, or in a substantially
equivalent office or position, held by the Participant immediately prior to the
date of the Change in Control; (B) a material adverse change in the nature or
scope of the Participant’s position, duties, powers, functions or
responsibilities as compared to the nature or scope of such position, duties,
powers, functions or responsibilities immediately prior to the date of the
Change in Control; provided, however, that a diminution of the Participant’s
duties, functions or responsibilities attributable solely to the Company ceasing
to be a public company on or after the date of the Change in Control shall not
alone constitute a material adverse change; (C) any failure by the Company to
provide the Participant with the compensation and material benefits provided to
the Participant immediately prior to the date of the Change in Control,
including any material reduction in the Participant’s annual base salary; (D)
the failure of any successor to the Company to assume this Agreement; or (E) any
requirement by the Company that the Participant relocate more than 50 miles from
the Participant’s principal workplace.


Notwithstanding the foregoing, an act or omission shall not constitute Good
Reason unless (i) the Participant gives written notice to the Company indicating
that the Participant intends to terminate employment for Good Reason, (ii) the
Participant’s resignation occurs within sixty (60) days after the Participant
knows or reasonably should know of a condition or event described above, or
within sixty (60) days after the last in a series of such events, and (iii) the
Company has failed to remedy such condition or event within thirty (30) days
after receiving the Participant’s written notice. If the Company remedies the
condition or event described in the Participant’s written notice within thirty
(30) days after receiving such notice, then such condition or event will not
constitute Good Reason for purposes of this Agreement.


“Qualifying Retirement” means that the Compensation Committee of the Board of
Directors of the Company (“Committee”), in its sole discretion, determines that
the sole reason for the Participant’s Termination of Service on or after the
first anniversary of the Date of Grant is a Qualifying Retirement. The following
thresholds shall act as triggers for an analysis by the Committee of whether
such Termination of Service is a Qualifying Retirement: (A) Termination of
Service solely due to retirement following the attainment of age sixty-two (62)
or permitted early retirement as determined by the Committee; (B) Termination of
Service solely due to retirement following the attainment of age fifty-five


3



--------------------------------------------------------------------------------




(55) and ten (10) years of employment with the Company or any Subsidiary; or (C)
Termination of Service solely due to retirement following the attainment of age
fifty (50) and fifteen (15) years of employment with the Company or any
Subsidiary, or (D) Termination of Service for other reasons as determined by the
Committee; provided that under no circumstance will a Termination of Service
prior to the first anniversary of the Date of Grant be considered a Qualifying
Retirement.


“Termination of Service” occurs when the Participant ceases to serve as an
employee of the Company or a Subsidiary for any reason.


“Total and Permanent Disability” means a Participant is qualified for long-term
disability benefits under the Company’s or a Subsidiary’s disability plan or
insurance policy; or, if no such plan or policy is then in existence or if the
Participant is not eligible to participate in such plan or policy, that the
Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee.


3.    Restrictions on Awards and Rights of a Stockholder. The Participant will
not be treated as a stockholder with respect to any shares of Common Stock
covered by this Agreement until the shares are entered by book entry
registration in the Company’s direct registration services or the issuance of a
certificate or certificates to the Participant for the shares. Subject to the
provisions of the Plan, until the date shares of Common Stock are delivered to
the Participant under this Award (the “Restriction Period”), the Participant
shall not be permitted to sell, transfer, assign, pledge, hypothecate, encumber
or otherwise dispose of any portion of the Award or any shares of Common Stock
that may be delivered under the Award. All of the rights of the Participant in
the Award and the Common Stock issued upon vesting of the Award are subject to
Section 16 of this Agreement.


4.    Book Entry or Certificate Issuance of Shares and Legend. All shares of
Common Stock delivered shall be represented by, at the option of the Company,
either book entry registration in the Company’s direct registration services or
by a certificate. If the Common Stock was not issued in a transaction registered
under the federal and state securities laws, all shares of Common Stock
delivered under the Award that are issued in certificate form shall bear a
restrictive legend and shall be held indefinitely, unless they are subsequently
registered under the federal and state securities laws or the Participant
obtains an opinion of counsel, satisfactory to the Company, that registration is
not required. All shares of Common Stock delivered that are issued in book entry
direct registration services form shall be subject to the same restrictions
described in a restrictive legend


5.    Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


6.    Investment Representation. Unless the Common Stock is issued to him in a
transaction registered under federal and state securities laws, the Participant
represents and warrants that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws.


7.    Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company, and represents
that he is familiar with the terms of the Plan, and accepts this Award subject
to all the terms of the Plan. The Participant agrees to accept as binding,


4



--------------------------------------------------------------------------------




conclusive, and final all decisions or interpretations of the Committee or the
Board, as appropriate, upon any questions arising under the Plan or this
Agreement.


8.    Law Governing; Venue. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state). Any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement shall be brought in the courts
of the State of Texas, County of Dallas, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Texas, and each of the parties irrevocably submits to the exclusive jurisdiction
of each such court in any such proceeding, waives any objection it may now or
hereafter have to venue or convenience of forum, agrees that all claims in
respect of the proceedings shall be heard and determined only in any such court
and agrees not to bring any proceeding arising out of or relating to this
Agreement in any other court.


9.     Legal Construction. In the event that any term of this Agreement is held
by a court to be invalid in any respect, the invalid term shall not affect any
other term that is contained in this Agreement and this Agreement shall be
construed in all respects as if the invalid term had never been contained
herein.


10.    Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter of this Agreement and
constitute the sole agreements between the parties with respect to the subject
matter.


11.    Parties Bound. The terms that are contained in this Agreement shall apply
to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives, and
permitted successors and assigns, subject to the limitation on assignment set
forth in this Agreement.


12.    Amendment. The provisions of this Agreement may be amended or waived only
by the written agreement of the Company and the Participant, and no course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement;
provided, however, that the Company may change or modify the terms of this
Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder
or as necessary to comply with any other applicable law. Notwithstanding the
preceding sentence, the Company may amend the Plan or revoke the Award to the
extent permitted by the Plan.


13.    Notice. Any notice required or permitted to be delivered hereunder shall
be deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


(a)
Notice to the Company shall be addressed and delivered as follows:

Commercial Metals Company
6565 N. MacArthur, Suite 800
Irving, Texas 75039
Attn: Corporate Secretary
Facsimile: (214) 689-4326


5



--------------------------------------------------------------------------------




(b)
Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

14.    Withholding Taxes.
a.    The Participant should consult immediately with his own tax advisor
regarding the tax consequences of this Agreement. The Company (or a Subsidiary
that is the Participant’s employer) (for purposes of this Section 14 “Company”
includes any applicable Subsidiary) shall have the right to deduct from all
amounts paid in stock, cash or any other form, any taxes required by law to be
withheld in connection with this Award (the “Required Tax Payments”). The
Company may also require the Participant receiving shares of Common Stock to pay
the Company the Required Tax Payments. Such payments shall be made when
requested by Company and may be required prior to the delivery of any
certificate representing shares of Common Stock


b.    The Participant may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a check or cash payment
to the Company, (2) delivery to the Company (either actual delivery or by
attestation procedures established by the Company) of previously owned whole
shares of Common Stock having an aggregate Fair Market Value, determined as of
the date on which such withholding obligation arises (the “Tax Date”), equal to
the Required Tax Payments, (3) authorizing the Company to withhold whole shares
of Common Stock which would otherwise be issued or transferred to the
Participant having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the Required Tax Payments (the “Share Retention Method”) or (4)
any combination of (1), (2) and (3); provided, however, if the Participant is
subject to Section 16 of the Exchange Act, his withholding obligations under
this Section 14 shall be satisfied by the Share Retention Method, and neither
the Company nor the Committee shall have any discretion to permit the
satisfaction of such withholding obligation by any other means. Shares of Common
Stock to be delivered to the Company or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the maximum
statutory tax rate in the employee’s applicable jurisdiction; provided that the
Company shall be permitted to limit the number of shares so withheld to a lesser
number if necessary, in the judgment of the Committee, to avoid adverse
accounting consequences or for administrative convenience. Any fraction of a
share of Common Stock which would be required to satisfy any such obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Participant. No certificate representing a share of Common Stock shall be
delivered until the Required Tax Payments have been satisfied in full.


15.    Section 409A; Delay of Payment.


a.    It is intended that the payments and benefits provided under this
Agreement either will be exempt from the application of the requirements of
Section 409A of the Code pursuant to the short-term deferrals exception
described in Treasury Regulation Section 1.409A-1(b)(4), or will comply with the
requirements of Section 409A and the Treasury Regulations thereunder. The
Agreement shall be interpreted, construed, administered, and governed in a
manner that effects such intent, and the Company shall not take any action that
would be inconsistent with such intent. Without limiting the foregoing, the
payments and benefits provided under this Agreement may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax upon the Participant under Section 409A of the
Code.


b.    To the extent (i) any payment to which the Participant becomes entitled
under this Agreement upon the Participant’s “separation from service” (within
the meaning of Section 409A of the Code) constitutes deferred compensation
subject to Section 409A of the Code and (ii) the Participant is deemed at the
time of such separation from service to be a “specified employee” under


6



--------------------------------------------------------------------------------




Section 409A of the Code, then any payment that would be payable under this
Agreement prior to the six-month anniversary of the Participant’s separation
from service shall be delayed until the earlier of (x) the expiration of the six
(6) month period measured from the date of the Participant’s separation from
service; and (y) the date of the Participant’s death following such separation
from service.


16.    Forfeiture or Recovery. Notwithstanding anything to the contrary in the
Plan, if the Committee determines, in its sole discretion, that the Participant
has engaged in fraud or misconduct that relates to, in whole or in part, the
need for a required restatement of the Company’s financial statements filed with
the Securities and Exchange Commission, the Committee will review all incentive
compensation awarded to or earned by the Participant, including, without
limitation, any Award under the Plan, with respect to fiscal periods materially
affected by the restatement and may cause to be forfeited any vested or unvested
Awards and may recover from the Participant all incentive compensation to the
extent that the Committee deems appropriate after taking into account the
relevant facts and circumstances. Any recoupment hereunder may be in addition to
any other remedies that may be available to the Company under any other
agreement or applicable law, including disciplinary action up to and including
termination of employment.


17.    Adjustment of Awards. The number of Units subject to the Award and the
performance objectives and requirements shall be subject to adjustment in
accordance with the Plan.


18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


19.    Waiver. The Participant acknowledges that the waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.


20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan and on
the Awards, to the extent the Company determines it is necessary or advisable
for legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.




* * * * * * * * * * * *


7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Participant, to evidence his consent and
approval of all the terms of this Agreement, has duly executed this Agreement,
as of the Date of Grant.


 
COMPANY:
 
 
 
 
 
 
 
 
COMMERCIAL METALS COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:                                                                                                                
 
Name:                                                                                                           
 
Title:                                                                                                             
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT:
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
Name:
 
 
 
Address:
 
 
 
 
 
 



 


8



--------------------------------------------------------------------------------






SCHEDULE A
PERFORMANCE GOALS, LEVELS OF ACHIEVEMENT, AND VESTING


(i)
75% of Units will vest based on ROIC and absolute 3-year EBITDA metrics:



ROIC Performance Trigger:
Following the end of the 3-year Performance Period (FY2019-FY2021), the
Committee must certify the achievement of positive ROIC or, regardless of the
EBITDA performance achieved, none of the Units subject to the EBITDA metric will
vest.



EBITDA Performance Goal:
Within the first 90 days of each of the Company’s fiscal years Performance
Period, the Committee shall establish the “Target” EBITDA performance goal for
such fiscal year.



At the end of the Performance Period, the cumulative EBITDA Performance for the
Performance Period shall be calculated as a percentage of the cumulative EBITDA
Target for the same period (the “2019-2021 EBITDA Performance vs. Target
Percentage”). The number of Units that vest shall be based on the calculated
2019-2021 EBITDA Performance vs. Target Percentage as follows:


2019-2021 EBITDA Performance vs. Target:
        Threshold: Target:     Maximum:
         70%     100%     130%

--------------------------------------------------------------------------------

Percentage of Units to vest:     50%     100%     200%    
    
(ii)
25% of Units will vest based on a 3-year relative Total Stockholder Return
(“TSR”) metric:



Relative TSR Performance Goal:
The “2019-2021 TSR Percentile Rank vs. Performance Peer Group” shall be measured
based on the percentile ranking of the Company’s TSR during the Performance
Period compared to the TSR of the Company’s Performance Peer Group during the
Performance Period, the result of which will be used to determine the vesting
levels of the Units as follows:



2019-2021 TSR Percentile Rank vs. Performance Peer Group:
     Threshold: Target:     Maximum:
     >/= P30 >/= P50     >/= P70

--------------------------------------------------------------------------------

Percentage of Units to vest:     50%     100%     200%
    
Vesting Summary: The Units will vest based on the level of achievement of the
applicable performance goal as follows: (i) failure to achieve the “Threshold”
level will result in 0% vesting of the Units subject to such performance goal;
(ii) achievement of the “Threshold” level will result in 50% vesting of the
“Target” Units subject to such performance goal; (iii) achievement of the
“Target” level will result in 100% vesting of the “Target” Units subject to such
performance goal; (iv) achievement of “Maximum” level or higher will result in
200% vesting of the “Target” Units subject to such performance goal; and (v)
achievement of levels between “Threshold” and “Target” and between “Target” and
“Maximum” will result in vesting being calculated on a straight line
interpolation basis.


For purposes of this Schedule, the following terms shall have the meanings set
forth below:


“EBITDA” means, for the Company or any Subsidiary, the net earnings of that
entity before deductions by the entity for interest, income taxes, depreciation,
amortization expenses, and the impairment of depreciable and other intangible
assets as well as goodwill.


9



--------------------------------------------------------------------------------






“EBITDA Performance” means the actual, audited fiscal year EBITDA results, as
determined based on the definition herein. Such calculations may be adjusted by
the Committee, to omit the impact of those items over which the relevant
business unit did not have control including but not limited to: (i) expenses
related to restructuring or productivity initiatives; (ii) extraordinary
corporate and/or financing transactions, events or developments; (iii) 
acquisitions, divestitures, and discontinued operations; (iv) other items of
significant income or expense which are determined to be appropriate
adjustments; (v) unusual or nonrecurring events or changes in applicable laws,
accounting principles and/or business conditions; (vi) other non-operating
items; and/or (vii) changes in the payment or allocation of general and
administrative expenses among the business units of the Company and its
affiliates. Such adjustment shall apply only to the extent that the adjustment
is necessary to reflect objectively determinable changes in the financial
performance of the Company or the business unit. Notwithstanding the foregoing,
in no event shall any adjustment hereunder be made to the ROIC calculation used
to determine whether the threshold ROIC target was attained for purposes of
determining whether the Units are eligible to become vested.


“Performance Peer Group” means the list of 23 companies that were approved by
the Committee at the August 13, 2018 Committee meeting as follows:


AK Steel Holding Corp
Nucor Corp.
Alcoa, Corp
Reliance Steel & Aluminum Co.
Allegheny Technologies, Inc.
Schnitzer Steel INDS-CL A
Carpenter Technology Corp
Steel Dynamics, Inc.
Cleveland-Cliffs Inc.
Textron, Inc.
Eagle Materials, Inc.
Timkensteel Corp
Fluor Corp
Tutor Perini Corp.
Granite Construction, Inc.
United States Steel Corp
Harsco Corp
Vulcan Materials Co
Jacobs Engineering Group, Inc.
Weyerhaeuser Co.
Martin Marietta Materials
Worthington Industries, Inc.
McDermott International, Inc.
 



Companies shall be removed from the Performance Peer Group if they undergo a
“Specified Corporate Change” between the Date of Grant and the last day of the
Performance Period. A company that is removed from the Performance Peer Group
before the measurement date will not be included in the computation of the
performance metric.


A company in the Performance Peer Group will be deemed to have undergone a
“Specified Corporate Change” if it:


1.
ceases to be a domestically domiciled publicly traded company on a national
stock exchange or market system, unless such cessation of such listing is due to
a low stock price or low trading volume;

2.
has gone private;





10



--------------------------------------------------------------------------------








3.
has reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless of
whether it is a reporting company in that or another jurisdiction;

4.
has been acquired by another company (whether by a peer company or otherwise,
but not including internal reorganizations); or

5.
has sold all or substantially all of its assets.



The Committee shall rely on press releases, public filings, website postings,
and other reasonably reliable information available regarding a peer company in
making a determination that a Specified Corporate Change has occurred.


“Principal Market” means the New York Stock Exchange, or if the Common Stock is
not traded on the New York Stock Exchange, the principal national stock exchange
on which the Common Stock is traded on the date as of which such value is being
determined.


“Return on Invested Capital” or “ROIC” means Net Earnings before tax-effected
interest expense divided by the sum of commercial paper, notes payable, current
maturities of long-term debt, debt and stockholders equity, measured over the
Performance Period.


“Total Stockholder Return” is the average daily closing per share price for the
twenty Trading Days immediately preceding the beginning of the Performance
Period compared to the average daily closing per share price for the twenty
Trading Days immediately preceding the end of the Performance Period, with cash
dividends assumed to purchase additional fractional shares at the closing price
as of the ex-dividend date.


“Trading Day” means any day on which the Common Stock is traded on the Principal
Market.








11



--------------------------------------------------------------------------------






COMMERCIAL METALS COMPANY
ATTACHMENT A
TO AWARD AGREEMENT
RESTRICTIVE COVENANTS
The Company and the Participant acknowledge and agree that during the course of
the Participant’s employment by the Company, he or she has been provided access
to confidential information of the Company and its Affiliates, has been provided
with specialized training on how to perform his or her duties, and has been
provided contact with the Company’s and Affiliates’ customers and potential
customers throughout the world. The Participant further recognizes and agrees
that (1) the Company and its Affiliates have devoted a considerable amount of
time, effort, and expense to develop its confidential information, training, and
business goodwill, all of which are valuable assets to the Company; (1) that the
Participant has had broad responsibilities regarding the management and
operation of the Company’s and Affiliates’ world-wide operations, as well as its
marketing and finances, its existing and future business plans, customers and
technology; and (1) disclosure or use of the Company’s or Affiliates’
confidential information and additional information described herein to which
the Participant has had access, would cause irreparable harm to the Company.
Therefore, in consideration of all of the foregoing, the Company and the
Participant agree as follows:
1.Non-Competition After Qualifying Retirement. As stated above, the Participant
has received confidential information by virtue of his or her employment in an
executive capacity with the Company. Accordingly, the Participant agrees that
upon his or her Qualifying Retirement and for the period thereafter ending on
the date of final vesting and settlement of all Units granted under the Award
(the “Non-Compete Period”), he or she will not compete with the Company or
Affiliates in any location in the world in which the Company or Affiliates have
operations as of the date of the Participant’s Qualifying Retirement, by
engaging in the conception, design, development, production, marketing, selling,
sourcing or servicing of any product or providing of any service that is
substantially similar to the products or services that the Company or any of its
Affiliates provided during the Participant’s employment or planned to provide
during the Participant’s employment and of which the Participant had knowledge,
responsibility or authority, and that he will not work for, assist, or become
affiliated or connected with, as an owner, partner, consultant, or in any other
capacity, either directly or indirectly, any individual or business which offers
or performs services, or offers or provides products substantially similar to
the services and products provided by the Company or Affiliates during the
Participant’s employment, or that were planned to be provided during the
Participant’s employment and of which the Participant had knowledge,
responsibility or authority. Additionally, during the Non-Compete Period, the
Participant will not accept employment with or provide services in any capacity
to any individual, business entity, investor or investment fund that is actively
involved in or assessing an acquisition of a controlling interest in the Company
or purchase of substantially all assets of the Company. The restrictive
covenants set forth in this Attachment A are reasonable and do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of the Company.


Commercial Metals Company 2013 Long-Term Equity Incentive Plan
Award Agreement for GLT
Attachment A – Page 1



--------------------------------------------------------------------------------





2.    Non-Solicitation of Customers and Employees. The Participant further
agrees that during the Non-Compete Period he or she will not either directly or
indirectly, on his or her own behalf or on behalf of others (1) solicit or
accept any business from any customer or supplier or prospective customer or
supplier with whom the Participant personally dealt or solicited or had contact
with at any time during the Participant’s employment; (1) solicit, recruit or
otherwise attempt to hire, or personally cause to hire any of the then current
employees or consultants of the Company or any of its Affiliates, or who were
former employees or consultants of the Company or any of its Affiliates during
the preceding twelve months, to work or perform services for the Participant or
for any other entity, firm, corporation, or individual; or (1) solicit or
attempt to influence any of the Company’s or any of its Affiliates’ then current
customers or clients to purchase any products or services substantially similar
to the products or services provided by the Company or Affiliates during the
Participant’s employment (or that were planned to be provided during the
Participant’s employment) from any business that offers or performs services or
products substantially similar to the services or products provided by the
Company or Affiliates.
3.    Reformation. The Participant and the Company agree that if any of the
covenants contained in this Attachment A is held by any court to be effective in
any particular area or jurisdiction only if said covenant is modified to limit
in its duration or scope, then the court shall have such authority to so reform
the covenant and the Parties shall consider such covenant or covenants or other
provisions of this Attachment A to be amended and modified with respect to that
particular area or jurisdiction so as to comply with the order of any such court
and, as to all other jurisdictions, the covenants contained herein shall remain
in full force and effect as originally written. Should any court hold that these
covenants are void or otherwise unenforceable in any particular area or
jurisdiction, then the Company may consider such covenants or provisions of this
Attachment A to be amended and modified so as to eliminate therefrom the
particular area or jurisdiction as to which such covenants are so held void or
otherwise unenforceable and, as to all other areas and jurisdictions covered
hereunder, the covenants contained herein shall remain in full force and effect
as originally written.




Commercial Metals Company 2013 Long-Term Equity Incentive Plan
Award Agreement for GLT
Attachment A – Page 2

